DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2021 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 9,559,607, in view of Zhou et al. US 2013/0235492, and in further view of Butler US 2011/0090604.
Regarding Claim 1, Wang teaches a redundant power transfer apparatus configured to provide an uninterrupted power transfer (refer to col. 1, line 65-col. 2, line 14) for a rear-stage circuit (44, fig. 1), the redundant power transfer apparatus comprising: 
a main loop switch (50 upper, fig. 1) coupled to a main power source (14), 
a standby loop switch (50 lower, fig. 1) coupled to a standby power source (16, fig. 1), wherein the standby loop switch and the main loop switch are corresponding to the standby power source and the main power source respectively,
a first switch assembly (52 upper, fig. 1) coupled to the main loop switch and the standby loop switch, 
a second switch assembly (52, lower, fig. 1) coupled to the main loop switch and the standby loop switch, and 
a control unit (72, fig. 1), wherein the control unit is configured to control the redundant power transfer apparatus so that the rear-stage circuit is supplied power by the main power source or the standby power source.
Wang teaches the first and second switch assembly, however is silent wherein the switch assemblies comprise a bidirectional switch, and a bypass switch coupled in parallel to the bidirectional switch.
Zhou teaches the switch assemblies comprise a bidirectional switch, and a bypass switch coupled in parallel to the bidirectional switch (SCRA1, SCRA2, RLYA, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention was made to include the power factor correction circuit as taught by Zhou with the redundant power transfer apparatus of Wang in order to provide protection to the system.
	The combination of Wang and Zhou however is silent regarding the control unit is configured to provide switch signals to correspondingly control at least the first bidirectional switch, the first bypass switch, the second bidirectional switch, and the second bypass switch.
	Butler teaches a control unit (46, fig. 4A) configured to provide switch signals to correspondingly control at least the first bidirectional switch, the first bypass switch, the second bidirectional switch, and the second bypass switch (232 and 230, fig. 4A and refer to [0083]-[0084]).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention was made to include the control and switch arrangement as taught by Butler with the redundant power transfer apparatus of the combination of Wang and Zhou in order to provide increased protection to the system.
Regarding Claim 2, the combination of Wang, Zhou, and Butler teaches all of  the limitations of Claim 1 and further teaches wherein the control unit is configured to provide a first switch signal, a second switch signal, a bidirectional switch signal, and a bypass switch signal, wherein the main loop switch is controlled by the first switch signal, the standby loop switch is controlled by the second switch signal, the first bidirectional switch and the second bidirectional switch are controlled by the bidirectional switch signal, and the first bypass switch and the second bypass switch are controlled by the bypass switch signal (refer to col. 5, lines 7-29 and col. 6, lines 12-16 of Wang).
Regarding Claims 3 and 4, the combination of Wang, Zhou, and Butler teaches all of  the limitations of Claim 1 and further teaches wherein the rear-stage circuit stops working before the main loop switch, the first bidirectional switch, the second bidirectional switch, the first bypass switch, and the second bypass switch are turned off; and wherein the rear-stage circuit stops working after the standby loop switch is turned on and before the first bidirectional switch and the second bidirectional switch are turned on (col. 5, lines 8-28 of Wang and ([0047]-[0048] of Zhou).  
Regarding Claims 5 and 6, the combination of Wang, Zhou, and Butler teaches all of  the limitations of Claims 1 and 3 and further teaches wherein the control unit is configured to provide a notification signal to the rear-stage circuit to notify the rear-stage circuit 10to stop working; and wherein the control unit is configured to provide a notification signal to the rear-stage circuit based on the status of the main power source ([0047]-[0048] of Zhou and [0082]-[0084] of Butler).
Regarding Claim 7, the combination of Wang, Zhou, and Butler teaches all of  the limitations of Claim 1 and further teaches wherein the main loop switch, the standby loop switch, the first bypass switch, or the second bypass switch is a relay switch (refer to [0052] of Zhou).
Regarding Claim 8, the combination of Wang, Zhou, and Butler teaches all of  the limitations of Claim 1 and further teaches wherein the first bidirectional switch or the second bidirectional switch is composed of two semiconductor switches connected in anti-parallel (SCRA1, SCRA2, fig. 2 and refer to [0014] of Zhou).

Regarding Claim 9, the combination of Wang, Zhou, and Butler teaches all of  the limitations of Claim 9 and further teaches wherein the semiconductor switch is a metal-oxide-semiconductor field-effect transistor, an insulated gate bipolar transistor, or a silicon-controlled rectifier (refer to [0014] of Zhou).
Regarding Claim 11, the combination of Wang, Zhou, and Butler teaches all of  the limitations of Claim 1 and further teaches wherein the standby power source is an AC standby power source which is converted from a renewable energy (solar array, refer to col. 2, lines 15-20 of Wang).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 9,559,607, in view of Zhou et al. US 2013/0235492, in view of Butler US 2011/0090604, and in further view of Liu et al. US 2014/0077602.
Regarding Claim 10, the combination of Wang, Zhou, and Butler teaches all of the limitations of Claim 1, however is silent wherein the rear-stage circuit is a power factor correction circuit.
Liu teaches wherein the rear-stage circuit is a power factor correction circuit (261, fig. 3 and refer to [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention was made to include the power factor correction circuit as taught by Liu with the redundant power transfer apparatus of the combination of Wang, Zhou, and Butler in order to provide power to properly synch the two power sources.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 9,559,607, in view of Lee et al. US 2019/0027959.
Regarding Claim 12,  Wang teaches a redundant power transfer apparatus configured to provide an uninterrupted power transfer (refer to col. 1, line 65-col. 2, line 14) for a rear-stage circuit (44, fig. 1), the redundant power transfer apparatus comprising: 
a main loop switch (50 upper, fig. 1) coupled to a main power source (14), 
a standby loop switch (50 lower, fig. 1) coupled to a standby power source (16, fig. 1), wherein the standby loop switch and the main loop switch are corresponding to the standby power source and the main power source respectively,
a first switch assembly (52 upper, fig. 1) coupled to the main loop switch and the standby loop switch, 
a second switch assembly (52, lower, fig. 1) coupled to the main loop switch and the standby loop switch, and 
a control unit (72, fig. 1), wherein the control unit is configured to control the redundant power transfer apparatus so that the rear-stage circuit is supplied power by the main power source or the standby power source.
Wang however is silent wherein the main loop switch is coupled to a main power source having a first live wire end and a first neutral wire end, and the standby loop switch is coupled to a standby power source having a second live wire end and a second neutral wire end.
Lee teaches wherein the main loop switch (250, fig. 2) is coupled to a main power source (PA1, fig. 1) having a first live wire end (L1, fig. 1) and a first neutral wire end (N1, fig. 1), and the standby loop switch (260, fig. 1) is coupled to a standby power source (PA2) having a second live wire end (L2, fig. 1) and a second neutral wire end (N2, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention was made to include the arrangement as taught by Lee with the redundant power transfer apparatus of Wang in order to provide increased protection to the system.

Claim 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 9,559,607, in view of Lee et al. US 2019/0027959, in view of Zhou et al. US 2013/0235492.
Regarding Claim 13, the combination of Wang and Lee teaches all of the limitations of Claim 12 above, however is silent wherein the first switch assembly comprises a first bidirectional switch and a first bypass switch coupled in parallel, and the second switch assembly comprising a second bidirectional switch and a second bypass switch 20coupled in parallel.  
Zhou teaches the switch assemblies comprise a bidirectional switch, and a bypass switch coupled in parallel to the bidirectional switch (SCRA1, SCRA2, RLYA, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention was made to include the power factor correction circuit as taught by Zhou with the redundant power transfer apparatus of Wang in order to provide protection to the system.
Regarding Claims 14-17, the combination of Wang, Lee, and Zhou teaches all of the limitations of Claim 13 and further teaches wherein the first supplying power path is formed by the first live wire end, the main loop switch, the first bidirectional switch, the rear-stage circuit, the second bidirectional switch, the main loop switch, and the first neutral wire end; wherein the first supplying power path is formed by the first live wire end, the main loop switch, the first bypass switch, the rear-20stage circuit, the second bypass switch, the main loop switch, and the first neutral wire end; wherein the second supplying power path is formed by the second live wire end, the standby loop switch, the first bidirectional switch, the rear-stage circuit, the second bidirectional switch, the standby loop switch, and the 5second neutral wire end; and wherein the second supplying power path is formed by the second live wire end, the standby loop switch, the first bypass switch, the rear-stage circuit, the second bypass switch, the standby loop switch, and the second neutral wire end (52, 44, fig. 1 of Wang; PA1, PA2, 250, 260, fig. 1 of Lee; and SCRA1, SCRA2, RLYA, fig. 2 of Zhou).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
4 August 2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836